Citation Nr: 0942282	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
disability, identified as right rotator cuff tear and 
impingement syndrome with degenerative changes of the 
acromioclavicular (AC) joint.

4.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1958 to June 1962.

These matters are come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran and his spouse testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge in August 2007.  A transcript of that hearing is 
associated with the claims file.  In December 2007, the Board 
issued a decision that denied the Veteran's claims of service 
connection for hearing loss and tinnitus and remanded his 
claims of service connection for a right shoulder disability 
and residuals of pneumonia. 

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2009, the 
Court issued an order that granted a Joint Motion filed by 
counsel for both parties, vacated the Board's December 2007 
decision with respect to the issues of service connection for 
hearing loss and tinnitus, and remanded those issues to the 
Board for action in compliance with the Joint Motion.

The issues of entitlement to service connection for hearing 
loss and tinnitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A right shoulder strain in service was acute and resolved 
with no residual disability; arthritis of the right shoulder 
was not manifested in the first postservice year; and the 
Veteran's current right shoulder disability is not 
etiologically related to his service.

2.  Pneumonia in service was acute and resolved with no 
residual disability; and the Veteran's current respiratory 
disability is not etiologically related to his service.


CONCLUSIONS OF LAW

1.  The Veteran's current right shoulder disability was not 
incurred in or aggravated by military service, nor may 
service incurrence of arthritis of the right shoulder be 
presumed.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Residuals of pneumonia was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the claims 
decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection for a right 
shoulder disability and residuals of pneumonia, the Veteran 
was advised of VA's duties to notify and assist in the 
development of those claims prior their initial adjudication 
in November 2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2004 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record.  By letter in May 2006, he was 
advised of the criteria for rating disabilities and those 
governing effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has had ample 
opportunity to respond/supplement the record.  Neither the 
Veteran nor his representative alleges that notice has been 
less than adequate.

The Veteran's service treatment records (STRs) and available 
postservice treatment records have been secured.  All 
evidence constructively of record (VA medical records) 
pertaining to these issues has been secured.  The Veteran 
underwent a VA examination in March 2009.  The Veteran has 
not identified any pertinent, available evidence that remains 
outstanding.  The Board is satisfied that evidentiary 
development as to these issues is complete; VA's duty assist 
is met.



II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service incurrence or aggravation of 
arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Right Shoulder Disability

The Veteran's STRs note that he was seen in February 1961 
with complaints of vague right shoulder pain for the past 
several months.  He reported no history of injury.  
Examination revealed full range of motion of the right 
shoulder with no tenderness to palpation.  The only 
discomfort was with the arm elevated to 90 degrees and loaded 
downward.  X-rays failed to reveal any calcific density or 
any osseous abnormality of the joint space.  The impression 
was mild shoulder strain, rule out bursitis.  The Veteran was 
treated with a sling and local heat.  Subsequent STRs, 
including a May 1962 discharge examination report, are 
negative for complaints or findings of a right shoulder 
disability.  The May 1962 discharge examination report notes 
that the Veteran reported that his right shoulder was 
asymptomatic; clinical evaluation of the upper extremities 
was normal.

The Veteran was awarded Social Security Administration (SSA) 
benefits effective from December 1992.  A review of the 
decision reflects that the award was based, in part, on 
findings consistent with "generalized osteoarthropathy, most 
pronounced in the right shoulder, hip, and knee joints."  
Records pertaining to the Veteran's right shoulder disability 
include private treatment records which note the Veteran's 
complaints of right shoulder pain in July 1991, and findings 
of arthritis in the right shoulder in January 1996.

An October 2004 VA joint examination report notes the 
Veteran's complaints of right shoulder pain since service.  
The Veteran also reported that he had owned a generator shop 
after service, where he did a lot of lifting and bending.  
Examination of the right shoulder revealed pain on palpation  
X-rays revealed: minor spurring at the right 
acromioclavicular joint including inferior spurring there; 
rotator cuff tear; narrowing of the supraspinous outlet; and 
bone projecting from the inferior surface of the acromion 
process presenting risk for impingement..  The diagnosis was 
right rotator cuff tear and impingement syndrome with 
degenerative changes of the acromioclavicular joint.  The 
examiner opined:

In my medical opinion the veteran's 
current shoulder condition would require 
speculation to relate it directly to his 
shoulder complain [sic] in the military 
40 years ago.  Although the veteran 
reports that his shoulder symptoms have 
remained the same as those complained of 
during active duty, he has had no 
evaluation or documented care for his 
shoulder in 40 years and therefore would 
not be directly and proximately related.  
Furthermore, he had a normal shoulder x-
ray in the military versus one presently 
with multiple findings.

A March 2009 VA examination report notes findings of right 
shoulder chronic rotator cuff tear and acromioclavicular 
arthritis, with no instability.  After reviewing the 
Veteran's claims file, the VA examiner opined that it is less 
likely than not that the current right shoulder disability 
was caused by or is related to the Veteran's service.  He 
stated:

The AC arthritis is consistent with 
natural aging and therefore if less 
likely than not caused by or related to 
military service.  The chronic rotator 
cuff tear is due to recurring injuries 
over time.  The veteran has had an active 
work history since military service.  The 
medical record documentation does not 
appear to support an acute injury in 
service to account for the rotator cuff 
tear, but instaed [sic] bursitis or 
tendonitis.  Therefore, I believe the 
veteran's chronic rotator cuff tear is 
less likely than not caused by or related 
to military service.

Upon review of the evidence, the Board notes that although 
the Veteran did complain of right shoulder problems on one 
occasion in service, no residual disability was noted in 
subsequent STRs, to include a separation examination report.  
In addition, the record does not contain any evidence that 
arthritis was manifested in the Veteran's first post-service 
year.  There is no post-service medical evidence of a right 
shoulder disability until 1991, nearly 30 years after the 
Veteran's discharge.

Regarding the etiology of his current right shoulder 
disability, the October 2004 and March 2009 VA medical 
opinions are clearly against the Veteran's claim.  The VA 
physicians opined that the Veteran's right shoulder 
disability is not related to his military service.  The Board 
finds these opinions persuasive because they are based on a 
review of the Veteran's pertinent history.  Notably, the 
physicians explained the reasons for the conclusions, as 
noted above.  There is no medical opinion of record to the 
contrary.  

The Board has considered the Veteran's statements to the 
effect that his current right shoulder disability is related 
to an in-service injury.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The preponderance of the evidence 
is against the Veteran's claim, and it must be denied.

B.  Residuals of Pneumonia

The Veteran's STRs show that he was treated for pneumonia, 
primarily of the right lower lobe, in July 1958.  He was 
admitted to the hospital and treated with antibiotics for 14 
days.  His condition resolved.  In May 1962 he complained of 
chest pain and a non-productive cough.  The assessment was 
common cold.  A May 1962 discharge examination report notes 
the Veteran's complaints that he easily catches upper 
respiratory infections, and has experienced chest pain with 
colds.  Clinical evaluation of the lungs was normal and a 
chest X-ray was negative.

Post-service private treatment records show that the Veteran 
had a chest X-ray in October 1982 prior to a 
hemorrhoidectomy.  The lung fields were clear.  The 
impression was normal chest.

The Veteran was seen in November 1990 with some congestion.  
He noted that he felt better on Prednisone.  The Veteran was 
seen in January 1994 with complaints of chest tightness, 
wheezing and coughing.  The assessment was asthmatic 
bronchitis.  In March 1994, the Veteran noted that he had 
been taking Prednisone which helped clear up his chest.  In 
November 1994, the Veteran was seen with complaints of 
coughing and blood-tinged mucous for four days.  The 
assessment was uri/bronchitis.  In March 1995, the Veteran 
was seen with complaints of chest pain and a slight cough.  
The assessment was probable muscular chest pain.  The Veteran 
was diagnosed with bronchitis in December 2001 after 
complaining of a chest cold for 14 days.  

During his August 2007 hearing, the Veteran testified that he 
has been diagnosed with bronchitis which he feels is related 
to his in-service pneumonia.

A March 2009 VA examination report notes the Veteran's 
complaints of a recurrent productive cough.  He reported that 
he was diagnosed with asthma 30-35 years ago.  Pulmonary 
function tests revealed minimal obstructive lung defect with 
good response to bronchodilator and normal diffusion 
capacity, consistent with asthma.  The diagnosis was 
bronchial asthma, which the VA examiner opined:

appear(s) to have started after service.  
The preponderance of medical evidence 
does not support acute pneumonia or a 
common cold as proximate causes of asthma 
or chronic bronchitis.  Therefore, the 
veteran['s] current bronchial asthma is 
not caused by or related to military 
service.

Upon review of the evidence, the Board notes that although 
the Veteran was treated for pneumonia in service, no residual 
disability was noted in subsequent STRs, to include a 
separation examination report.  In addition, there is no 
post-service medical evidence of a respiratory disability 
until more than 25 years after the Veteran's discharge (as 
noted above).

Regarding the etiology of his current respiratory disability, 
the March 2009 VA medical opinion is clearly against the 
Veteran's claim.  The VA physician opined that the Veteran's 
current respiratory disability (bronchial asthma) is not 
related to his military service.  The Board finds this 
opinion persuasive because it is based on a review of the 
Veteran's pertinent history.  Notably, the physician 
explained the reasons for the conclusion, as noted above.  
There is no medical opinion of record to the contrary.  

The Board has considered the Veteran's statements to the 
effect that his current bronchial asthma is related to the 
pneumonia he had in service.  However, as a layperson, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu, supra.  The 
preponderance of the evidence is against the Veteran's claim, 
and it must be denied.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for residuals of pneumonia is denied.


REMAND

In December 2007, the Board issued a decision that denied the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  In the Joint Motion endorsed by the Court's April 
2009 Order, it was agreed that remand was indicated for VA to 
obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (in disability compensation claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.).

Here, the Veteran maintains that his hearing loss and 
tinnitus were caused by in-service noise exposure.  The 
record supports that the Veteran was exposed to acoustic 
trauma in service as an aircraft mechanic.  His service 
treatment records are negative for complaint, treatment or 
diagnosis of hearing loss and tinnitus.  The first medical 
evidence of hearing loss and tinnitus in the record is an 
October 2004 VA examination report.  The examiner reviewed 
the Veteran's claims file, noted the Veteran's history of 
noise exposure in service, then specifically opined that the 
Veteran's "present hearing impairment is not due to acoustic 
trauma incurred during military service."  The examiner 
stated bases for the negative nexus opinion, specifically 
that there was no evidence of hearing loss or tinnitus during 
the Veteran's military service.  Thereafter, an August 2007 
statement from the Veteran's private physician stated that 
the Veteran's current asymmetric high frequency sensorineural 
hearing loss "could very well be due to a noise exposure 
while in the military since there is a dip at 4000 which 
could account for ringing that he has in the ears."

Although VA did previously afford the Veteran a VA audiology 
examination (which contained a nexus opinion) in October 
2004, the Board is bound by the Court's instructions, as they 
are the "law of the case."  Therefore, on remand, the RO 
should obtain the necessary medical opinions as to etiology 
of the Veteran's hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by a VA audiologist with 
the appropriate expertise to determine 
whether the Veteran's hearing loss and 
tinnitus are related to his military 
service, to include his exposure to 
acoustic trauma as an aircraft mechanic.  
The Veteran's claims folder (to include 
this remand) must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
Veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion responding to the following:

a.  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's hearing loss is related to his 
military service, to include his exposure 
to acoustic trauma as an aircraft 
mechanic?

b.  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's tinnitus is related to his 
military service, to include his exposure 
to acoustic trauma as an aircraft 
mechanic?

The examiner must explain the rationale 
for all opinions given.  The explanation 
of rationale should include discussion 
regarding the October 2004 VA examination 
report and the August 2007 opinion from 
the Veteran's private physician (as noted 
above).

2.  The RO should then re-adjudicate the 
claims of service connection for hearing 
loss and tinnitus.  If either remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


